DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20120043005 A1, hereinafter Yamazaki) in view of Takeda et al. (US 6825249 B1, hereinafter Takeda)
With regards to claim 1, Yamazaki discloses a mounting apparatus (FIGS. 1A-14) which mounts a semiconductor chip to a mounted body which is a substrate or another semiconductor chip via an adhesive material, comprising: 
a bonding stage (bonding stage 90) on which the substrate (substrate 80) is placed; (See FIG. 3) 
a base (table 100) supporting the bonding stage; 
a mounting head (at least bonding tool 10)…; 
a film arrangement mechanism (at least feed-out reel 110) which is arranged on the bonding stage or the base and interposes a cover film (release tape 30) between the temporarily press-attached semiconductor chip and the mounting head at the time of the final press-attachment process; (See FIG. 3) and 
a controller (at least controller 150) which controls a driving of the mounting head and the film arrangement mechanism, (See FIG. 3) wherein the film arrangement mechanism comprises: 
a film feed-out mechanism which has a pair of rollers (reels 110a and 110b) with the cover film (release tape 30) extended there-between and successively feeds out a new cover film; and 
a film movement mechanism (at least feed control unit 154) moving the cover film in a horizontal direction with respect to the substrate. (Paragraph [0052]: “The feed control unit 154 controls movement of the release tape 30…”)
It should be noted that the limitation “for performing a temporary press-attachment process in which the semiconductor chip is suction-held and temporarily press-attached to the mounted body and a final press-attachment process in which the temporarily press-attached semiconductor chip is finally press-attached” is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)
However, Yamazaki does not explicitly teach a film arrangement mechanism which is disposed on a top surface of the bonding stage or the base
Takeda teaches a film arrangement mechanism (reel 21 through transporting actuator 25) which is disposed on a top surface of the bonding stage or the base (base shown in FIG. 5)
It would have been obvious to one of ordinary skill in the art to modify the device of Yamazaki to have the film arrangement mechanism on a top surface of the bonding stage or base as recited in Takeda, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the bonding device of Takeda makes it possible to obtain uniform bonding properties of high reliability. (See Takeda Col. 6, ll. 59 – Col. 7, ll. 17)

With regards to claim 2, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 1.
Yamazaki further teaches wherein the controller controls the film movement mechanism in a manner that, during the temporary press-attachment process, the cover film is positioned at a retracted position horizontally separated from mounting sections where the semiconductor chip is temporarily press-attached, and during the final press-attachment process, the cover film is positioned at an intermediate position directly above the semiconductor chip to be finally press-attached. (See FIGS. 5A-5F, where the controller enables the film 30 to be positioned and retracted as recited above)

With regards to claim 3, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 2, wherein the film feed-out mechanism extends the cover film (See FIGS. 5A-5F)
It should be noted that the limitation “in a manner that the cover film covers a plurality of the mounting sections, in which the final press-attachment process is performed by dividing into multiple final press-attachment processes, from above in the intermediate position; and until the multiple final press-attachment processes are completed, the controller neither moves nor feeds the cover film so that the cover film is positioned in the intermediate position to be in an idling status, when the multiple final press-attachment processes are completed, the controller drives the film movement mechanism and moves the film movement mechanism to the position where the cover film covers a plurality of new mounting sections from above, and the controller drives the film feed-out mechanism and feeds the cover film by a distance corresponding to the plurality of mounting sections.” is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 4, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 3.
 Yamazaki further teaches wherein the mounting sections for mounting the semiconductor chip are defined in a two- dimensional array shape on the substrate, (See FIG. 3, showing the 2D array of mounting areas) and the film feed-out mechanism extends the cover film to cover the two-dimensional array-shaped mounting sections in columns. (See FIG. 3) 

With regards to claim 5, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 3.
It should be noted that the limitation “wherein the controller causes the mounting head to continuously execute the temporary press-attachment of the semiconductor chip in the plurality of mounting sections, and then causes the mounting head to continuously execute the final press-attachment of a plurality of temporarily press-attached semiconductor chips” is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 6, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 1.
Yamazaki further teaches wherein the film arrangement mechanism further comprises an elevating mechanism (reels 110a and 110b) which elevates or lowers the cover film with respect to the bonding stage. (See FIGS. 5b-5f, where the film can be raised or lowered via the tension provided by the reels 110a) 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20120043005 A1, hereinafter Yamazaki) in view of Takeda et al. (US 6825249 B1, hereinafter Takeda), as recited in claim 1, and further in view of Maki et al. (US 20070275544 A1, hereinafter Maki).
With regards to claim 7, Yamazaki in view of Takeda teaches the mounting apparatus according to claim 1.
However, Yamazaki in view of Takeda does not explicitly teach wherein the film feed-out mechanism comprises an interference member which interferes with a part of the cover film pressed and bent downward by the mounting head to thereby assist in eliminating the bending.
Maki teaches wherein the film feed-out mechanism comprises an interference member (at least sides of the vacuum chuck piece 102) which interferes with a part of the cover film pressed and bent downward by the mounting head to thereby assist in eliminating the bending. (See FIG. 14, where at least the vacuum chuck piece interferences with the bending of portions of the tape 4)
It would have been obvious to one of ordinary skill in the art to modify the device of Yamazaki in view of Maki, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Maki is useful for preventing breaks in the tape (See Maki Paragraph [0135]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812